Case 2:20-cv-02042-PKH Document 43         Filed 01/25/21 Page 1 of 1 PageID #: 792




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

APRIL RESTOR                                                               PLAINTIFF

v.                              No. 2:20-CV-02042

RELIANCE STANDARD LIFE
INSURANCE COMPANY and L. BRAND
SERVICE COMPANY, LLC                                                    DEFENDANTS
                             JUDGMENT

     Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 25th day of January, 2021.


                                                     /s/P. K. Holmes, ΙΙΙ
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE
